DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 07/28/2021.  In virtue of the communication:
Claims 1-18 are present in the instant application.
Examiner’s Statement of Reasons for Allowance
Claims 1-18 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a light emitting diode (LED) lighting module comprising: a plurality of LEDs each having a respective current path, each of the plurality of LEDs adapted for outputting a user-selectable white or non-white light; an electrical connection for connecting the module to an external electrical system; and optionally a software stored in a storage media device for controlling electrical signals to the plurality of LEDs, wherein a first set of LEDs of the plurality of LEDs are connected to respective transistors and a current sink to drive a constant current through each of the first set of LEDs and the first set of LEDs includes one or more LEDs, and wherein at least one second set of LEDs of the plurality of LEDs are connected such that the constant current in the first set of LEDs is duplicated in the at least one second set of LEDs and the second set of LEDs includes one or more LEDs” and combination thereof, in the claim(s), i.e., claim 1, and
“… a light emitting diode (LED) circuit comprising: a plurality of LEDs each having a respective current path, each of the plurality of LEDs adapted for outputting at least one of a white or non-white light and; a controller for controlling the plurality of LEDs wherein a first set of LEDs of the plurality of LEDs are connected to respective first set transistors and a first current sink to drive a constant current through each of the first set of LEDs and the first set of LEs includes one or more LEDs, and wherein at least one second set of LEDs of the plurality of LEDs are connected such that the constant current in the first set of LEDs is duplicated in the at least one second set of LEDs and the second set of LEDs includes one or more LEDs” and combination thereof, in the claim(s), i.e., claim 2, (claims3-18 are allowed as being dependent on claim 2), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Nakamura (U.S. Patent 8,358,080 B2) and Otake (U.S. Patent 7,952,295 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844